Citation Nr: 1126581	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for penile injury with residuals of erectile dysfunction and peyronie's disease.

2.  Entitlement to an initial compensable evaluation for pseudo folliculitis barbae, for the period prior to April 2, 2010.

3.  Entitlement to an evaluation in excess of 10 percent for pseudo folliculitis barbae, for the period on and after April 2, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1984 to July 2004.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from January 2005 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Jackson, Mississippi and Huntington, West Virginia (RO).  Jurisdiction of the case was subsequently transferred to the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  Manifestations of the Veteran's penile disability include erectile dysfunction and peyronie's disease.  There is no evidence of the removal of half or more of the penis or glans, nor evidence of any voiding dysfunction.

2.  Prior to April 2, 2010, the Veteran's service-connected pseudo folliculitis barbae (PFB) did not involve at least 5 percent of the entire body or at least 5 percent of exposed areas affected, or require any intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

3.  On and after April 2, 2010, the Veteran's service-connected PFB does not involve more than 20 percent of the entire body or more than 20 percent of exposed areas affected; and it does not require any systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent have not been met for penile injury with residuals of erectile dysfunction and peyronie's disease.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).

2.  The criteria for an initial compensable evaluation for the period prior to April 2, 2010, for PFB, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2010).

3.  The criteria for an evaluation in excess of 10 percent, for the period on and after April 2, 2010, for PFB, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected disabilities arise from his disagreement with the initial disability evaluations assigned to these conditions following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the RO's March 2008 and March 2010 letters informed the Veteran of what evidence was required to substantiate his claims for increased disability ratings and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as identified VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's February 2010 remand, VA examinations were accomplished in April 2010 to ascertain the current severity of the Veteran's penile and skin disabilities.  The VA examinations were performed by VA examiners who had reviewed the Veteran's medical history, examined the Veteran, and included sufficient detail as to the current severity of his service-connected disabilities.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board concludes that there has been substantial compliance with its February 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Penile Injury with Residuals of Erectile Dysfunction and Peyronie's Disease.

Service connection for impotence was granted by a January 2005 rating decision and a noncompensable evaluation was assigned under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7522, effective from August 1, 2004.  In March 2005, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected impotence and perfected his appeal in January 2006.  By a January 2011 rating decision, an increased initial evaluation of 20 percent was granted for penile injury with residuals of erectile dysfunction and peyronie's disease under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522, effective August 1, 2004.  Because the increase in the evaluation of the Veteran's penile disability does not represent the highest possible evaluation available for the condition, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's penile disability is evaluated under Diagnostic Code 7599-7522.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  In this case, Diagnostic Code 7599 is used to identify genitourinary disorders that are not specifically listed in the Rating Schedule, but are rated by analogy to similar disabilities under the Rating Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Diagnostic Code 7522 pertains to deformity of the penis.  Under Diagnostic Code 7522, a 20 percent disability rating will be assigned when there is deformity of the penis with loss of erectile power.  20 percent is the maximum evaluation available under this diagnostic code.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

However, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  The next highest rating available under an analogous rating code is 30 percent, for removal of half or more of the penis, or of the glans, or ratings available for voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521.  "Glans" is defined as glans penis, the cap-shaped expansion of the corpus spongiosum at the end of the penis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 793 (31st ed. 2007).  Under voiding dysfunction, a 40 percent rating is warranted when there is voiding dysfunction requiring the wearing of absorbent material that must be changed 2 to 4 times per day.  38 C.F.R. § 4.115a.  

The Veteran was afforded a VA general medical examination in September 2004.  The VA examiner stated that the Veteran had some unclear injury to the penis in 1985 and reported that he had been impotent since that time.  The Veteran reported that he had been able to accomplish erections only with injections of what he believed was Cafergot.  Viagra had been tried out but caused headaches.  However, the examiner noted that the Veteran had been successful in fathering three children born in 1986, 1991, and 1994.  On physical examination, the Veteran's testicles were descended, bilaterally, with no masses or tenderness.  His penis was uncircumcised, with normal male appearance and no evident scars.  The impression was impotence responsive to medications, with history of injury to penis.

In his January 2006 substantive appeal, the Veteran related that he had a ruptured cordus corpal surgically repaired while he was on active duty service but that he never fully recovered from the rupture.  He reported that ever since that time he had been unable to accomplish erection without medication.  He stated that this condition had a major effect on his relationship with his spouse.

A May 2007 VA urology report noted a diagnosis of erectile dysfunction.  It was noted that the Veteran did not have decreased libido or other findings suspicious for hypogonadism.

VA outpatient treatment reports dated in August and November 2007 noted a diagnosis of deformity of penis with loss of erectile power.

The Veteran underwent a VA examination in April 2010.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran relayed a history of a penile corpora rupture repair surgery in August 1989 while in service.  He stated that he did not have any more surgeries and did have some venous leak.  He reported that ever since that time he had chronic issues with erectile dysfunction and painful erections.  It was noted that the Veteran also had peyronie's disease, i.e., bent penis on erections.  After separation from service, this condition had been progressively worse.  There was no noted history of neoplasm, general systemic symptoms due to genitourinary disease, recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  There were no reported urinary symptoms or urinary leakage.  The Veteran reported that erectile dysfunction was treated with oral medication, which was effective in allowing intercourse.  Ejaculation was normal.  Physical examination revealed scarring on the right side under the skin of the penis but no loss of tissue.  Examinations of testicles, epididymis, spermatic cord, and scrotum were normal.  Seminal vesicles were not palpable.  The diagnosis was penile injury with residuals of erectile dysfunction and peyronie's disease.  The examiner noted that there were no significant effects on general occupational or usual daily activities due to this disability.

As stated previously, the Veteran's service-connected penile injury with residuals of erectile dysfunction and peyronie's disease has been assigned a 20 percent disability rating, which is the maximum rating under Diagnostic Code 7522.  The Board has considered whether a higher rating is warranted under other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the Board finds a 30 percent evaluation, for removal of half or more of the penis or the glans, under Diagnostic Codes 7520 or 7521, is not warranted.  The September 2004 examination found that the Veteran had an uncircumcised penis, with normal male appearance and no evident scars.  The April 2010 VA examination also stated that although there was scarring on the right side under the skin of the penis, no loss of tissue was shown on physical examination.  Additionally, a 40 percent evaluation is not warranted for voiding dysfunction under 38 C.F.R. § 4.115a.  There is no evidence that the Veteran requires wearing of absorbent material that must be changed 2 to 4 times per day.  The May 2010 VA examination noted that there were no reported urinary symptoms or urinary leakage.  

The Board has also considered the Veteran's statements regarding his penile disability and its effect on his marital relationship.  However, the symptoms described by the Veteran are already contemplated by the currently assigned evaluation.  In addition, it is noted that a special monthly compensation has been awarded in this case based on loss of use of a creative organ since June 2007.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture due to his service-connected penile injury with residuals of erectile dysfunction and peyronie's disease is not so unusual or exceptional in nature as to render the currently assigned 20 percent disability rating inadequate.  The Veteran's service-connected penile disability is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology due to this disorder.  A 20 percent evaluation under Diagnostic Code 7522 contemplates deformity of the penis with loss of erectile power.  The Veteran's service-connected penile disorder is manifested by erectile dysfunction and peyronie's disease, with no evidence of the removal of half or more of the penis or glans, or any voiding dysfunction.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms, to include his reported inability to accomplish erection without medication, are more than adequately contemplated by the current 20 percent disability rating assigned for his service-connected penile disability.

Staged ratings have been considered.  The evidence shows no distinct periods of time during the period of this appeal, during which the Veteran's penile injury with residuals of erectile dysfunction and peyronie's disease varied to such an extent that a rating greater than a 20 percent evaluation would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation in excess of 20 percent for service-connected penile disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PFB

Service connection for the Veteran's PFB was granted by a January 2005 rating decision and a noncompensable evaluation was assigned under Diagnostic Code 7820, effective from August 1, 2004.  The Veteran filed a timely notice of disagreement in March 2005 and perfected his appeal in January 2006.  Subsequently, the RO issued a March 2010 rating decision granting an increased evaluation of 10 percent, effective from April 2, 2010.  See AB, 6 Vet. App. at 38.

The Veteran's skin disability is rated under Diagnostic Codes 7820-7806.  Under Diagnostic Code 7820, infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases, are to be rated under Diagnostic Code 7800 for disfigurement of the head, face, or neck; Diagnostic Codes 7801 through 7805 for scars; or Diagnostic Code 7806 for dermatitis depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7820 (2010).  Under Diagnostic Code 7806, a 10 percent evaluation is assigned when dermatitis or eczema is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12- month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent evaluation is assigned for when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

Effective October 23, 2008, the portion of the Rating Schedule pertaining to the rating of skin disorders was revised.  Compare 38 C.F.R. § 4118 (2007) with 38 C.F.R. § 4118 (2010).  The amendments only apply, however, to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While the Veteran can request a review under these new criteria, the Veteran has not requested such a review.  Nevertheless, the schedular criteria for rating the Veteran's skin disorder was not affected by the revision of rating skin disorders in 2008.  Compare 38 C.F.R. § 4118, Diagnostic Code 7806 (2007), with 38 C.F.R. § 4118, Diagnostic Code 7806 (2010).  

I.  Initial Evaluation

The Veteran was afforded a VA general medical examination in September 2004.  The Veteran reported that he shaved but had some ingrown hairs on most every day which his wife helped him pick out.  On physical examination, the Veteran had mild evidence of pseudo folliculitis barbae.  The impression was PFB, mildly symptomatic although very troublesome to the Veteran.  

In his January 2006 substantive appeal, the Veteran reported that his PFB caused pain and resulted in scaring.

A May 2007 VA treatment report noted that a physical examination revealed anicteric skin with no rashes or bruises.

On review, the evidence of record does not show that the Veteran's PFB involved at least 5 percent of the entire body or at least 5 percent of exposed areas affected prior to April 2, 2010.  The September 2004 VA examiner found that the Veteran had only mild evidence of pseudo folliculitis barbae.  The May 2007 VA treatment report also noted anicteric skin with no rashes or bruises.  In addition, there is no indication that the Veteran's PFB required any systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, an initial compensable evaluation is not warranted.

II.  Current evaluation on and after April 2, 2010

The Veteran underwent a VA skin examination in April 2010.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported a history of PFB since he first started to shave in service.  Since then, the Veteran had numerous visits for skin condition and was treated many times with topical creams.  Residuals of scarring were reported due to this condition which was still ongoing and had been chronic ever since his service.  The Veteran reported that it was worse with shaving or with heat and humidity.  The Veteran also reported that he used topical hydrocortisone cream on a daily basis constantly during the past 12 month period, with no side effects.  On physical examination, the percentage of exposed areas affected were greater than 5 percent but less than 20 percent.  Skin affected relative to the whole body was less than 5 percent.  The Veteran had around 40 percent of his face affected in both cheeks from the height of the zygomatic arch to the angles of the jaw, as well as the neck and under the mouth on the chin and around the mouth.  Pitting and some keloid scarring were found.  He had clear active follicles and eruptions scattered throughout with mild inflammation.  The diagnosis was PFB.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence does not support an award of an increased evaluation in excess of 10 percent, on and after April 2, 2010, for the Veteran's PFB.  The April 2010 VA examination accomplished during this period shows that the Veteran's PFB did not affect more than 20 percent of exposed areas or more than 20 percent of the total body area.  Furthermore, while the Veteran reported treating his skin condition with topical therapy, there is no indication that his skin condition requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during any 12 month period.  Accordingly, an increased evaluation greater than 10 percent for PFB is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Furthermore, there is no evidence of permanent scarring or facial disfigurement and the Board finds no basis for evaluating the condition as disfigurement of the head, face, or neck, or as scars, during the entire period on appeal.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800 through 7805.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's service-connected PFB is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  Prior to April 2, 2010, the Veteran's service-connected PFB did not involve at least 5 percent of the entire body or of exposed areas affected, and it did not require any intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  On and after April 2, 2010, the Veteran's PFB does not affect at least 20 percent of the entire body, or at least 20 percent of the exposed areas, and it is not manifested by intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during any 12 month period.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the currently assigned disability ratings for his service-connected PFB.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PFB, the evidence shows no distinct periods of time during the respective period on appeal, during which the Veteran's PFB varied to such an extent that ratings greater than those assigned would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

An initial evaluation in excess of 20 percent for penile injury with residuals of erectile dysfunction and peyronie's disease is denied.

An initial compensable evaluation for pseudo folliculitis barbae, for the period prior to April 2, 2010 is denied.

An evaluation in excess of 10 percent for pseudo folliculitis barbae, for the period on and after April 2, 2010 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


